UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6339


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

REGINALD LEON SMITH,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:12-cr-00103-RGD-LRL-1)


Submitted: September 18, 2018                               Decided: September 21, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Reginald Leon Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reginald Leon Smith appeals the district court’s order denying his motion for

reduction of sentence.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Smith, No. 4:12-cr-00103-RGD-LRL-1 (E.D. Va. Mar. 5, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2